Mr. President, at this session which is a high point in the life of the Organization, it is indeed fitting that the United Nations should have honored and singled out one of its most deserving and energetic servants. Hence I do not know what would be more appropriate: to congratulate you. Sir, on this honor and distinction that has been conferred upon you or to congratulate ourselves on our judicious choice which ensures for our Assembly an invaluable contribution from one of the most dedicated observers of the vicissitudes of the Organization.
At a time when the Organization is reviewing its past, probing the present and wondering about its future, it is extremely comforting to have a man of your commitment, lucidity and selfless dedication guiding us towards what we believe to be best for our turbulent and troubled world. To your country, Spain, we owe a debt of gratitude for having provided us with a citizen of the world dedicated to the ideals of the United Nations.
Your predecessor, Ambassador Paul Lusaka, also deserves an expression of great gratitude. This worthy son of Africa has left you the exemplary legacy of a kind-hearted man. The actions and convictions of a man of his stature and qualities gives hope and strength to those who believe that mankind has the necessary resources to work for justice and a better world for all.
A particular tribute must be paid to our Secretary-General, Mr. Javier Perez de Cuellar. The excellent report he has given us is in itself sufficient proof of his determination and courage. In his vast undertaking and the reforms he seeks to be applied collectively, we wish to assure him that we will stand by his side and join forces with him.
The United Nations is currently commemorating its fortieth anniversary. In a human lifetime 40 years is already a generation, just as it is also an appropriate time for taking measures to correct, adapt or redirect actions towards goals, aspirations and ambitions in the light of past experience, and the same holds true for organizations. Forty years ago, in the last smoldering fires of a war which shamed mankind, the United Nations was born in a world which had categorically rejected war and made a wager on peace; at a time when colonialism had tarnished human civilization, it condemned the oppression of man by man and chose freedom; in a world living in poverty and destitution, it promised that progress would be made.
Emerging from total chaos born out of madness, the United Nations sought to restore order and reason - to its credit, its first step towards dignity for all. That the United Nations has brought together the greatest number of peoples and States mankind has ever known is due to the astuteness of its wager and the majesty of its promise. There is no doubt that this wager and this promise is still the order of the day.
The United Nations is an idea as well as an act of hope. It is an idea which will always hold that dialog offers more than an unbridled exercise of force; that fear, even organized fear, can never replace confidence; that the balance of terror still remains terror; that if freedom can accommodate even one single violation, it is no longer true freedom; and, finally, that no order can be acceptable where the opulence of a few draws on the poverty of the many.
•The United Nations, therefore, is an act of hope, because of its faith in the capacity of man to come to grips with problems and to make the right choices -especially when confronted with today's very serious problems and prevailing circumstance.
Indeed, we are daily coming closer to the ultimate choice: prosperity in solidarity or uncontrollable and inevitable turbulence; to consolidate the bases of guaranteed universal destruction and increase the risk of its happening or ensure harmonious coexistence and friendly ties that will enable mankind to survive.
At this period of stocktaking there is no principle of the United Nations that has been altered or made invalid in the 40 years of its existence. Time has not made any of its aims obsolete. Its outlook, its concept and its progress remain as meaningful as ever. The breadth of our ambition has lacked only the power of action and our great dreams have not been made everyday realities.
That the United Nations exists is already a meaningful achievement. If our Organization served only as a means of communication between peoples, that alone would justify its being maintained; if it served only as a forum in which our States could speak and listen to each other, it should still be upheld; if it served only to allow dialog to prevail over conflict, it would still deserve our every effort to make it strong.
But we expect more than that of the United Nations. If the United Nations is to fulfill our hopes and expectations we must believe in it and make of it a real instrument of peace and co-operation among nations by giving it the necessary means to carry out its universal mission.
None of this can diminish the achievements of the United Nations. Even if it has merely transferred conflicts from one arena to another, it has, for the present generation, exorcised the specter of world conflict; in their long march towards their destiny, all the oppressed peoples have seen the Organization join them in their struggle and have found in it understanding, solace and support. To a world divided against itself it has pointed out the path of true reconciliation based on a system of peace through collective security and co-operation.
Basically, the United Nations has carried the burden of bringing some semblance of order and justice to international relations. In so doing, it has set forth conditions, formulated guiding principles and outlined a framework. It is most regrettable that the collective effort has not been commensurate with the intentions and that the action taken has not been in line with the new vision of the world. The need for a system of collective security gave way to a stunning accumulation of armaments; true security through disarmament has been replaced by a distorted form of security based on deterrence, as if there were no choice between the imposition of power and collective suicide.
Surely this is an immoral state of affairs at a time when not all the people of our planet are assured of food, health, education and shelter and precious resources are fueling the forces of destruction. That represents a clear denial of all the things that constitute the essence and spirit of the United Nations.
We must note that the new order of international co-operation announced by the United Nations has not yet been put into practice. The United Nations has not responded to the challenge of a new international economic order, international development strategies or global negotiations. As was the case with disarmament, certain Members lacked the necessary will, conviction and foresight.
We need only look at the horizons of Palestine, Namibia, South Africa, western Sahara and other places to measure the extent to which one of the essential tasks of the United Nations has remained unaccomplished.
The victim of factitious political quarrels, tainted by the preference for selective bilateralism and oriented away from multilateral action or called upon to take sides when in fact it should be acting as judge, the United Nations is but the image of the society that gave it birth; torn between East and West, North and South, and the protagonists in the last enclaves in which the fate of freedom against oppression is being decided, that society cannot help but transfer its deep divisions to our Organization.
The nature of present-day international relations, which are characterized by conflict, reflects upon the United Nations and saps its effectiveness. The attachment of some to the privileges of a garish opulence acquired through their dominant positions and at the cost of the total deprivation of others has condemned the United Nations to inaction. Even the rights of peoples and the causes of freedom are subjected to obstacles that can be explained or understood only in the light of other calculations, other interests and other goals that have no connection with the work of the United Nations. Because we believe that the vision and action of the United Nations are part of the course of history, we cannot remain silent about its weaknesses.
Algeria cannot forget that it was at the United Nations that its struggle for freedom received one of the most striking manifestations of sympathy. It was here that Algeria found friends, comrades and brothers, and they were many; it was here, finally, that the martyrdom of its people and the justice of its struggle were made known to the world.
The commemoration of the fortieth anniversary of our Organization is taking place in a situation that clearly reveals what remains to be done.
The world climate is disturbed. The reopening of East-West negotiations has occurred in an atmosphere of reciprocal mistrust and amid an escalation of shows of force in all environments, although nature intended them for other purposes.
In an interdependent world everything that can contribute, even in a limited way, to improving international relations should be given consideration. We remain convinced of the need to establish a world order free from the policies of spheres of influence, able to rely upon general and complete disarmament and based on a system of real collective security. The extension of the reopened. East-West negotiations to include regional or local tensions, crises and conflicts is meaningful in this regard.
There can be no detente unless it is universal, as indeed there can be no security unless it is shared by all.
If the continuation of tension, of crises and regional disputes are of concern to the whole international community, then it is essential that a settlement of disputes should not be tied to the geo-strategic interests of any particular Member.
In present-day international economic relations, we see proof of the many tasks that the United Nations has not been able to accomplish. We commemorate these 40 years of the existence of our Organization in a world which has been shaken by acute economic crisis. Whether we speak of international trade, of the monetary system, of the financial system, of agriculture, industrialization or the commodities market, it is the very structures of the world's economic system which has been shaken.
Worse than precarious, the present system of economic international relations is obsolete. It is not adapted to present-day problems or to the new conditions of our times. And this is undeniable. It was able to carry out its historic task when it was devoted to building up the exclusive prosperity of a few, but this system very quickly showed that it was inadequate when faced with the challenge of universal prosperity.
World indebtedness today is the revealing factor which shows up the disruptions and the inadequacies of the system.
The economic situation in Africa is another revealing factor, The drama of survival, which Africa lives through on a daily basis, must awaken our conscience. The United Nations has brought solace to Africa in its distress, but action and assistance at present under way are not commensurate with the scope and the reality of the needs in Africa. A consistent and integrated program of economic recovery remains essential for Africa. This constitutes a challenge for international
co-operation and development which must be recognized in order to reactivate its original spirit and reconcile us to its original vocation.
The twenty-first Conference of Heads of State and Government of the Organization of African Unity (GAU) showed! the way to the rehabilitation of African economies. The African States agreed on the responsibilities they were prepared to shoulder. They also told the international community and the United Nations system what they expected of them.
In so far as it is capable of meeting these expectations, the United Nations will find an ideal occasion to live up to its ideals.
Over and beyond its immediate intervention in areas of critical interest and its response to calls for assistance from certain countries or regions, the United -Nations has been faced with an overall problem by reason of the world economic crisis. From that standpoint the establishment of a new international economic order is consistent with the course of history.
In a world of interdependence, where obviously all problems are closely interrelated, there is no real alternative to global negotiations. In taking note of the obstacles which have prevented them from being initiated, and at the same time assessing their ability to bring a true solution to the problems before us, we cannot but maintain our belief that global negotiations constitute the future for a North-South dialog engaged in loyally and with determination.
The international financial and monetary system is one of the main parameters of the world economic crisis which we have to face. Its present inadequacy restricts growth and development. It must therefore be revised in the common interest.
The world economic crisis the source of serious instability in international relations. Its continuation will inevitably degenerate into further aggravations for which one day we will have to pay a very high price. Must that actually happen in order for us to effect, at a cost which we cannot count today, the essential changes and transformations which must be brought about in the world economy? The latter provides sufficient grounds for concern which should encourage us immediately to take collective action capable of reversing the present course of events. The world economic crisis, because of the diversity of its effects and its ramifications in international life, must lead us to seek solutions on the basis of shared political responsibility.
We can tackle that task provided we can draw, with lucidity and courage, from the lessons we have learned in the past.
The Movement of Non-Aligned Countries has dedicated itself to that particular task, having always emphasized its importance.
This is the appropriate time to refer to the contribution made by the Movement of Non-Aligned Countries in identifying itself with the ideals of the United Nations.
The independence of peoples, collective security, disarmament and development, which form the very basis and essence of the United Nations, are also causes to which non-alignment is dedicated.
By the very fact that it stands aside from all blocs, non-alignment has made a contribution to peace which is already a fact of history.
But by placing Atself outside blocs, the Movement of Non-Aligned Countries does not intend to remain passive. An independent source of reflection and action, it has sought to contribute to an improvement in international relations through proposals and initiatives. The difficulties experienced in carrying them out have not discouraged the Movement from persisting in its efforts.
After a quartet century of existence. the Movement of Non-Aligned Countries has reason to take pride in having served the United Nations.
We have come here today to share our satisfaction and our frustrations with regard to the United Nations, but we are also here today to express our firm attachment to the ideals of the Organization. There is no better proof of this attachment than the principles which are the basis of at country's policies and action in our region. The principles are mutual respect, good-neighborliness and co-operation; the action is to mobilize the region's entire potential for the benefit of our stability and the progress of our peoples.
Together with all others displaying goodwill, Algeria is dedicated to the establishment of a united Maghreb achieved through reconciliation between all brotherly peoples and the removal of all obstacles, whatever their nature or scope. The Greater Maghreb can only translate vision into reality through a determined commitment of all those involved.
If those parties are convinced of the inevitability of the establishment of a United Maghreb, they must create the most favorable conditions for it. The only destiny for the peoples of the Maghreb is a common destiny. Their shared history has foreordained that destiny. Divided, we shall have no power and our voice will not be heard: united, we shall become a zone of prosperity.and be substantial partners as a result of our combined wills and capacities.
The choice before us is therefore crystal-clear, and so is the right choice. We in Algeria are confident that the right choice will be made.
But the Greater Maghreb cannot be built up through the sacrifice of any one of its peoples - to be specific, the people of Western Sahara - without abandoning our long-held aspirations and without losing our own souls.
The Western Sahara conflict is at the same time a national and an international fact. There is both a national and an international reality in that territory. Consequently any final and peaceful solution of that conflict must ensure that that dual reality will be fully taken into account.
The Organization of African Unity, the United Nations and, more recently, in Luanda, the Non-Aligned Movement have taken a common stand evoking that dual reality, and defining its framework and the appropriate means. The concept is a decolonization process to be concluded by implementing the right of the people of that territory to self-determination and independence. The framework would involve direct negotiations between the parties to the conflict. The means would be a free and fair self-determination referendum without administrative or military constraints, and both parties to the conflict, identified as such, would negotiate the modalities of such a referendum. There is full international consensus on such a step. It is well known where the responsibility lies for the fact that it has not been taken and also for the attempts to pervert the consensus and distort the settlement process which is the subject of that consensus.
In this respect, I would recall these facts. First, that since the conflict in western Sahara concerns a decolonization process that remains to be completed, there can be no viable and credible settlement that is not concluded by the combatants and guaranteed by them; secondly, formally declaring that it will have no other value than to confirm a fait accompli is not a referendum; and lastly i, the Organization of African Unity, together with the united Nations, have full responsibility for a decolonization process described as such by both organizations.
Having exercised all means within its power to put an end to this fratricidal conflict, Algeria reiterates; its appeal to reason as well as to the sense of responsibility of those who have still not shown a readiness to enable the peoples of the region to cease using their energies in the service of destruction and to join forces to build their country.
Now that the path to peace has been clearly indicated, we congratulate the Organization of African unity, the United Nations and the Non-Aligned Movement on what they have achieved. We would encourage the United Nations Secretary-General to collaborate with the authorities of the African organization to ensure strict application of the settlement plan, on which there is a universal consensus.
The United Nations has condemned apartheid as a crime against humanity. The racial oppression suffered by the South African people, the illegal occupation of Namibia and the aggression and intimidation suffered by the front-line countries cannot be described as anything but crimes against humanity.
Some among us here have believed the promises that apartheid would change, while others have actively encouraged those promises. Today that system has revealed itself to the world for what it really is and for what it always has been, it is within its own logic that its truly evil nature is to be found; it is within that logic, but also because of the toleration it has enjoyed that it has been able to survive for so long.
Since that awareness has taken considerable time to develop in some quarters, collective action is all the more urgent. That awareness can be expressed only through comprehensive mandatory sanctions.
Those who have never abandoned hope in the United Nations and those who have worked for the establishment of justice and peace in southern Africa will draw hope and faith from such action. The peoples of southern Africa and Namibia will be able to draw solace from it in their just struggle. The international community owes the African National Congress, the South West Africa People's Organization and the front-line countries - and through them the whole of Africa - this expression of support in their struggle for their freedom.
The crimes of apartheid in southern Africa recall those of Zionism in Palestine and in the Middle East.
In speaking here today on this subject I am forced to recall that it was a United Nations concept that led to the present martyrdom of the Palestinian people. In order to ease the conscience of some, a whole people was condemned to exile.
The unjust fate of that people, and its unfulfilled destiny, are at the heart of the Middle Bast crisis, with all its regional and international repercussions.
This Assembly has recognized the inalienable national rights of the people of Palestine. From henceforth those rights cannot be prejudged or predetermined against the will of that people.
Similarly, the General Assembly has bestowed international recognition on the Palestine Liberation Organization (PLO) as the sole, legitimate and authentic representative of the Palestinian people. This shows the imperative need for the PLO1s participation in any negotiations on the future of the Palestinian people and therefore peace in the Middle East.
Since inalienable national rights are expressed through the natural right to self-determination of all peoples, without exception, it is only logical that the Palestinian people should enjoy those rights without hindrance, particularly through the creation of its independent State in Palestine, its historical homeland. Therefore, any change in the PLO's representative status or its status as a participant in negotiations on the Middle East and Palestine would be totally unacceptable.
Finally, in view of the regional and international dimensions of the Middle East crisis and the question of Palestine, it is clear that an international peace conference under United Nations auspices is the only valid framework for a lasting solution.
Algeria, which has always believed that Zionist practices are a denial of peace, sees in the brutal aggression against our brother and neighbor, Tunisia, further justification for that belief. The genocide against the Palestinian people, which is a constant goal of Zionism, is being carried to the furthermost corners of the host countries in which the Palestinian people have found refuge. Algeria strongly condemns that new act of aggression and calls on the international community to shoulder its responsibilities and ensure that it does not go unpunished. In acknowledging the wisdom of the purposes and principles of the Charter, we can hope for nothing better than their observance in solving the conflict between Iraq and Iran. Nothing concerns and sadden Algeria more than the persistence of that conflict between two countries with which we maintain brotherly relations. Convinced that the interests of their two peoples lie in an end to the bloodshed and that the waste of energy and strength in the conflict is very 'damaging to their plans for development and progress, Algeria hopes that Iraq and Iran will finally, with faith and courage, prove able to rise above their differences and take up the challenge of peace.
Those same purposes and principles of the United Nations must prevail in Central America, where the peoples must together take up that same challenge of peace. The Contadora Group is persevering in a responsible manner to that end. In view of the importance of its task, it deserves broad support and merits our encouragement and our confidence.
During its 40 years of existence the United Nations has been the setting for hidden and declared differences, compounded by conflicts of conscience that have increased uncertainty. The United Nations and its multilateral work for peace and development are as valid as they ever were, but while that work has resulted in some worth-while achievements, much remains to be done.
The problems of our age demand respect for the ideals on which the United Nations was founded. Any strength that the United Nations possesses can come only from our strength; its rationality can come only from our reason; it can be effective only to the extent that we make the necessary means available to it. Having proclaimed the theme "United Nations for a better world", we must remember that that world will be only what we collectively make it.
